UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

New York City District Council of Carpenters Pension
Fund, New York City District Council of Carpenters .

Welfare Fund, New York City District Council of BE CV 5474 (LAP) (GWG)
Carpenters Annuity Fund, and New York City District
Council of Carpenters Apprenticeship, Journeyman
Retraining, Educational and Industry Fund, by their
Trustees, Frank Spencer, Douglas J. McCarron, John
Ballantyne, Paul Tyznar, Paul O*‘Brien, Kevin M.
O'Callaghan, Catherine Condon, David Meberg. Bryan
Winter, and John DeLollis,

Plaintiffs,
- against -

Michael Forde, John Greaney, Joseph Olivieri, Brian
Hayes, Michael Mitchell, Finbar O'Neill, K.A,F.C.L,
Michael Brennan, Turbo Enterprises, inc., Terence
Buckley, Pitcohn Construction Enterprises, Inc., Gerard
McEntee, Pyramid Associates Construction Corp,,
James Duffy, EMB Contracting Corp., Michael Batailas,
Elisavet Batalias, Matthew Kelleher, Brian Carson,
Joseph Ruocco, John Stamberger, and Michael
Vivenzio,

Defendants.

 

John Greaney and lmelda Greaney,
Plaintiffs, | 16 CV 3551 (LAP) (GWG)

- against -

New York City District Council of Carpenters Pension
Fund, New York City District Council of Carpenters
Annuity Fund, Plan Administrator of the New York City
District Council of Carpenters Pension Fund, Pian
Administrator of the New York City District Council of
Carpenters Annuity Fund, Board of Trustees of the New
York City District Council of Carpenters Pension Fund,
and Board of Trustees of the New York City District
Council of Carpenters Annuity Fund,

Defendants.

 

 

STIPULATION OF DISMISSAL WITH PREJUDICE OF ALL HERETOFORE
UNADJUDICATED CLAIMS BY AND AGAINST JOHN AND IMELDA GREANELY
Case 1:11-cv-05474-LAP-GWG Document 294 Filed 01/24/19 Page 2 of 2

Pursuant to Rule 4l{a)]}A)Gi) of the Federal Rules of Civil Procedure, it is hereby

stipulated that:

1. In Case No. 11 CV 5474 (LAP) (GWG), all heretofore unadjudicated claims asserted
against defendant John Greaney are hereby dismissed with prejudice,

2. In Case No. 16 CV 3551 (LAP) (GWG), all heretofore unadjudicated claims asserted

by plaintiffs John Greaney and Imelda Greaney are hereby dismissed with prejudice.

3 Each party to this stipulation shall bear his, her, or its own attorneys’ fees, costs, and

expenses.

Dated: New York, New York

 

 

January 2.22019
VIRGINIA & AMBINDER, LLP QUESADA & MOORE, LLP
By: Arata [apieliatir By: 4 of CL _
Mare A. Tenenbaum Victoria Quesada /
40 Broad Street, 7° Floor 35 University Avenue
New York, New York 10004 Hamilton, New York 13346
(212) 943-9080 (315) 228-2060
Attorneys for Plaintiffs tn 11 CV 3404 Attorneys for Defendant John Greaney
and Defendants tn 16 CK 3337 in 1} CV 5474 and Plaintiffs John Greaney

and Imelda Greaney in 16 CF 3351

pac and Ui le Coury
op en ho date yf s

oO

   

RETTA A. PRESEA

£0
THLOLD STATES DISTRICT JUDG!

iN
=
rN
“D
ert wel
